DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.

Claim Objections
Claim 1-20 objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 16, insert the word -- the -- before the phrase “first outer edge”.  In line 23, insert the word -- the -- before the phrase “second outer edge”.
In claim 3, line 8, the phrase “a first straight outer edge” should be changed to -- a second straight outer edge --.
In claim 9, it appears this claim should be depended upon claim 3 to provide consistency for the clamed features of the “corrugated” edges for the third and fourth mechanical beams since the “corrugated” edges for the first and second mechanical beams are claimed in claim 3.
In claim 12, line 13, insert the word -- the -- before the phrase “first outer edge”.  In line 20, insert the word -- the -- before the phrase “second outer edge”.
In claim 13, line 8, the phrase “a first straight outer edge” should be changed to -- a second straight outer edge --.

In claim 20, line 14, insert the word -- the -- before the phrase “first outer edge”.  In line 23, insert the word -- the -- before the phrase “second outer edge”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0377647 (Fertig et al.) in view of U.S. Patent 6,874,363 (Foote et al.).
With regards to claim 1, Fertig et al. discloses an optical-mechanical vibrating beam accelerometer comprising, as illustrated in Figures 1-6, a system (e.g. the entire system as illustrated in Figure 5) ; a light-emitting device 512,562 configured to emit an optical signal (e.g. laser; paragraphs [0030],[0037]; Figure 5); a circuit comprising a modulating device 520,570 configured to modulate the optical signal to produce a modulated optical signal (e.g. modulate both lasers such as by modulating driver current to diode lasers; paragraphs [0032],[0038]); a mechanical structure 106 (e.g. the anchor beams) extending along a longitudinal axis (e.g. labeled as “acceleration axis” in Figure 5) such that the mechanical structure comprising a set of 
The only difference between the prior art and the claimed invention is the first mechanical beam comprises at least one of the first inner edge and the first outer edge forms an oscillatory pattern; the second mechanical beam comprises at least one of the second inner edge and the second outer edge forms an oscillatory pattern.
Foote et al. discloses a vibrating beam accelerometer comprising, as illustrated in Figures 1-8, an accelerometer system 2; a mechanical structure 4 extending along a longitudinal axis (e.g. top to bottom) includes a set of mechanical beams 50,52 (e.g. beams of transducer 22; Figures 2,4,5) such that the set of mechanical beams includes a first mechanical beam 50 and a second mechanical beam 52 separated by a gap (as observed in Figures 4,5); the first mechanical beam 50 comprises a first inner edge (e.g. opposite side of surface 82 of beam 50 in Figure 5) parallel to the longitudinal axis such that the first inner edge is located at a first end of the gap separating the first mechanical beam and the second mechanical beam; a first outer edge 82 parallel to the longitudinal axis; the second mechanical beam 52 comprises a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the first mechanical beam comprises at least one of a first corrugated inner edge parallel to the longitudinal axis wherein the first corrugated inner edge forms a first inner oscillatory pattern, and a first corrugated outer edge parallel to the longitudinal axis wherein the first corrugated outer edge forms a first outer oscillatory pattern; the second mechanical beam comprises at least one of a second corrugated inner edge parallel to the longitudinal axis wherein the second corrugated inner edge forms a second inner oscillatory pattern, a second corrugated outer edge parallel to the longitudinal axis wherein the second corrugated outer edge forms a second outer oscillatory pattern as suggested by Foote et al. to the system of Fertig et al. to allow for sensitive mechanical displacement detection and can strongly modify the mechanical motion by optical stiffening of the mechanical resonant structure results from the component of the optical cavity energy oscillating in-phase with the mechanical motion.
	With regards to claim 2, Fertig et al. further discloses a proof mass 104; the mechanical structure 100 is configured to suspend the proof mass in a frame 102; the circuit is further configured to determine an acceleration value based on the modulated optical signal guided by the set of mechanical beams such that the modulated optical signal is correlated with 
	With regards to claim 3, Foote et al. further discloses the first inner edge comprises a first straight inner edge; the first outer edge comprises a first corrugated outer edge that forms a first outer oscillatory pattern; the second inner edge comprises a second straight inner edge; the second outer edge comprises a second corrugated outer edge that forms a second outer oscillatory pattern.  (See, as observed in Figure 5); however, Foote et al. does not disclose the first inner edge comprises a first corrugated inner edge that forms a first inner oscillatory pattern; the first outer edge comprises a first straight outer edge; the second inner edge comprises a second corrugated inner edge that forms a second inner oscillatory pattern; the second outer edge comprises a second straight outer edge, as presently claimed.  However, to have set such structural configuration characteristics as in the claim is considered to have been a matter of design choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
	With regards to claim 4, Foote et al. further discloses the first inner edge comprises a first straight inner edge; the first outer edge comprises a first corrugated outer edge that forms a first outer oscillatory pattern; the second inner edge comprises a second straight inner edge; the second outer edge comprises a second corrugated outer edge that forms a second outer oscillatory pattern.  (See, as observed in Figure 5).
 	With regards to claim 5, Foote et al. does not disclose the first inner edge comprises a first corrugated inner edge that forms a first inner oscillatory pattern; the first outer edge comprises a first corrugated outer edge that forms a first outer oscillator pattern; the second inner edge comprises a second corrugated inner edge that forms a second inner oscillatory pattern; the second outer edge comprises a second corrugated outer edge that forms a second outer oscillatory pattern.  However, to have set such structural configuration characteristics as in 
	With regards to claim 6, the references do not explicitly specify such parameter (a width of the first mechanical beam is within a range from 300 nm and 3,000 nm; a width of the second mechanical beam is within a range from 300 nm to 3,000 nm; a width of the gap is within a range from 100 nm to 1,000 nm) as in the claim.  However, to have set such structural test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
	With regards to claim 9, Fertig et al. further discloses the modulating device is a first modulating device 520; the modulated optical signal is a first modulated optical signal; the mechanical structure is a first mechanical structure; the set of mechanical beams is a first set of mechanical beams 106; the gap is a first gap 107; the acceleration value is a first acceleration value; a second modulating device 570 configured to modulate the optical signal to obtain a second modulated optical signal; a second mechanical structure extending along the longitudinal axis such that the second mechanical structure comprising a second set of mechanical beams 108; the second set of mechanical beams are configured to suspend the proof mass in the frame and to guide the second modulated optical signal; the second set of mechanical beams includes a third mechanical beam 108A and a fourth mechanical beam 108B separated by a second gap 109; the circuit is further configured to determine a second acceleration value based on the second modulated optical signal guided by the second set of mechanical beams such that the second modulated optical signal is correlated with the displacement of the proof mass along the longitudinal axis relative to the frame.  At the same time, Foote et al. further discloses a second set of mechanical beams 50,52 (e.g. beams of 
	With regards to claim 10, Fertig et al. further discloses to determine the first acceleration value based on the first modulated optical signal; the circuit is further configured to receive, using a first photoreceiver, the first modulated optical signal; convert, using the first photoreceiver, the first modulated optical signal into a first electrical signal; process the first electrical signal to obtain a first processed electrical signal; transmit the first processed electrical signal to the first modulating device such that the first modulating device is configured to modulate the optical signal based on the first processed electrical signal; determine, based on the first processed electrical signal, the first acceleration value; to determine the second acceleration value based on the second modulated optical signal; the circuit is further configured to receive, using a second photoreceiver, the second modulated optical signal; convert, using the second photoreceiver, the second modulated optical signal into a second electrical signal; process the second electrical signal to obtain a second processed electrical signal; transmit the second processed electrical signal to the second modulating device such that the second modulating device is configured to modulate the optical signal based on the second processed electrical signal; determine, based on the second processed electrical signal, the second acceleration value; the circuit is further configured to determine, based on the first acceleration value and the second acceleration value, a third acceleration value indicative of a present acceleration of the accelerometer system.  (See, paragraphs [0037] to [0041]; Figures 3,5).

	With regards to claims 12-16 and 19, the claims are commensurate in scope with the above apparatus claims 1,3-6,9, respectively, and are rejected for the same reasons as set forth above.
	With regards to claim 20, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 1 and is rejected for the same reasons as set forth above.  

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0377647 (Fertig et al.) in view of U.S. Patent 6,874,363 (Foote et al.) as applied to claim 1 above, and further in view of Publication titled “Si3N4 Nanobeam Optomechanical Crystals” by Grutter et al.
With regards to claim 7, Fertig et al., as modified by Foote et al, further disclose the first outer edge comprises a first corrugated outer edge that forms a first outer oscillatory pattern; an amplitude of the first outer oscillatory pattern increases from a first outer amplitude value to a second outer amplitude value across a first portion of the first mechanical beam; the second outer edge comprises a second corrugated outer edge that forms a second outer oscillatory pattern; an amplitude of the second outer oscillatory pattern increases from the first outer amplitude value to the second outer amplitude value across a first portion of the second mechanical beam; the amplitude of the first outer oscillatory pattern across a second portion of the first mechanical beam and the amplitude of the second outer oscillatory pattern across a second portion of the second mechanical beam.
The only difference between the prior art and the claimed invention is one or more defects which introduce an optical cavity in the gap.
Grutter et al. discloses a nanobeam optomechanical crystal having an optomechanical crystal cavity where a photonic bandgap, the 1D photonic crystal structure forming the mirrors 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing one or more defects which introduce an optical cavity in the gap as suggested by Grutter et al. to the system of Fertig et al. as modified by Foote et al to provide maximization of the radiation-pressure interaction between the localized optical and mechanical resonances so that the optical and mechanical quality factors be maximized.  (See, page 3, lines 19-24 of Grutter et al.).
	With regards to claim 8, Fertig et al., as modified by Foote et al, further discloses the first inner edge comprises a first corrugated inner edge that forms a first inner oscillatory pattern; an amplitude of the first inner oscillatory pattern increases from a first inner amplitude value to a second inner amplitude value across a first portion of the first mechanical beam; the second inner edge comprises a second corrugated inner edge that forms a second inner oscillatory pattern; an amplitude of the second inner oscillatory pattern increases from the first inner amplitude value to the second inner amplitude value across a first portion of the second mechanical beam; the amplitude of the first inner oscillatory pattern across a second portion of the first mechanical beam and the amplitude of the second inner oscillatory pattern across a second portion of the second mechanical beam.
The only difference between the prior art and the claimed invention is one or more defects which introduce an optical cavity in the gap.
Grutter et al. discloses a nanobeam optomechanical crystal having an optomechanial crystal cavity where a photonic bandgap, the 1D photonic crystal structure forming the mirrors also provides a bandgap for mechanical waves - a photonic bandgap – such that the defect in the cavity region can also support localized mechanical resonances.  (See, page 3, lines 1-18).  

With regards to claims 17 and 18, the claims are commensurate in scope with the above apparatus claims 7,8, respectively, and are rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861